Exhibit 10.32

AMENDED AND RESTATED EXCLUSIVE DISTRIBUTION AGREEMENT

This Amended and Restated Exclusive Distribution Agreement (the “Agreement”) is
made as of March 1, 2007 by and between Vision-Sciences, Inc., a Delaware
corporation with a principal office located at 9 Strathmore Road, Natick,
Massachusetts 01760 (“Company”), and Medtronic Xomed, Inc., a Delaware
corporation with a principal office located at 6743 Southpoint Drive North,
Jacksonville, Florida 32216 (“MDTX”).

WHEREAS, Company is engaged in developing, manufacturing and marketing medical
devices for use in otorhinolaryngology and related applications; and

WHEREAS, Company appointed MDTX as its exclusive distributor of certain products
pursuant to the terms and conditions of that certain Exclusive Distribution
Agreement effectively dated August 6, 2003, as first amended effective as of
January 26, 2004, and as further amended effective as of April 21, 2004 (the
“Prior Agreement”); and

WHEREAS, Company and MDTX have entered an Asset Purchase Agreement (the
“Purchase Agreement”) pursuant to which MDTX has agreed to purchase certain
assets from the Company; and

WHEREAS, pursuant to the Purchase Agreement, Company and MDTX have agreed to
enter into this Agreement and to amend and restate the terms upon which MDTX
distributes Sheath Products and Scope Products in the Field as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and pursuant to the Purchase Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.             DEFINITIONS

1.1                                 “Affiliate” means, in respect of any
specified Person, any other Person which, but only for so long as such other
Person, directly or indirectly, controls, is controlled by, or is under common
control with, such specified Person.  The term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, through the ownership of voting securities
or other equity interests, and the terms “controlled” and “common control” shall
have correlative meanings.

1.2                                 “Effective Date” means the date hereof.

1.3                                 “Field” means the field of
otorhinolaryngology (as defined by the American Academy of Otorhinolaryngology
and Head and Neck Surgery), including, without limitation, sinus endoscopy,
laryngoscopy, esophagoscopy and other applications or procedures where flexible
scopes are inserted into the ear, nose or throat, all of the foregoing as and to
the extent it is practiced by licensed otorhinolaryngologists.

1.4                                 “Intellectual Property” means all forms of
intellectual property in any jurisdiction and under any law, whether now or
hereafter existing, including, without limitation: (a) inventions,


--------------------------------------------------------------------------------


discoveries, patent applications, patents (including letters patent, industrial
designs, and inventor’s certificates), design registrations, invention
disclosures, and applications to register industrial designs, and any and all
rights to any of the foregoing anywhere in the world, including any
provisionals, substitutions, extensions, supplementary patent certificates,
reissues, re-exams, renewals, divisions, continuations, continuations in part,
continued prosecution applications, and other similar filings or notices
provided for under the laws of the United States, or of any other country; (b)
trademarks and any all rights thereto anywhere in the world; (c) trade secrets
and other confidential or non-public business information, including ideas,
formulas, compositions, inventor’s notes, discoveries, improvements, concepts,
know-how, manufacturing and production processes and techniques, testing
information, research and development information, data resulting or derived
from research activities, inventions, blue prints, drawings, specifications
designs, plans, proposals and technical data, business and marketing plans,
market surveys, market know-how and customer lists and related information; (d)
copyrights, whether or not registered, and any non-registered copyright to any
writings and other copyrightable works of authorship, including source code,
object code, documentation (whether or not released), and databases; (e)
integrated circuit topographies and mask works; (f) moral rights; (g) features
of shape, configuration, pattern or ornament; and (h) registrations of, and
applications to register, any of the foregoing with any governmental entity and
any renewals or extensions thereof and all other rights to any of the foregoing.

1.5                                 “Person” means any natural person or any
corporation, partnership, limited liability company, business association, joint
venture or other entity.

1.6                                 “Products” means the Scope Products and the
Sheath Products, collectively.

1.7                                 “Scopes” means those endoscope products
listed under the heading “Scopes” on Annex A.

1.8                                 “Scope Accessories and Replacement
Components” means those products listed under the heading “Scope Accessories and
Replacement Components” on Annex A.

1.9                                 “Scope Products” means the product or
product groups listed on Annex A attached to and made a part of this Agreement,
including Scopes and Scope Accessories and Replacement Products and all
improvements and replacements for those products, and such other product or
product groups as shall be added to Annex A by the mutual agreement of the
parties, as contemplated by Section 2.4.

1.10                           “Sheath Products” means the product or product
groups listed on Annex B attached to and made a part of this Agreement,
improvements and replacements for those products, and such other product or
product groups as shall be added to Annex B by the mutual agreement of the
parties.

1.11                           “Territory” means the entire world, excluding the
jurisdictions set forth in Annex C or any other jurisdiction that MDTX shall
have notified the Company in writing that it does not intend to distribute or
sell Products to in accordance with the terms of this Agreement.

2


--------------------------------------------------------------------------------


 

2.             APPOINTMENT OF DISTRIBUTOR; PRODUCTS

2.1           Appointment.

(a)  Sheath Products.  Company hereby agrees to manufacture and to supply to
MDTX Sheath Products for MDTX’s distribution and sale of Sheath Products to
customers practicing within the Field and for use within the Field anywhere in
the Territory effective for each area of the Territory as of the dates set forth
in Annex D for each such area.  Notwithstanding anything to the contrary set
forth in this Agreement, Company’s obligation to manufacture and supply Sheath
Products for MDTX shall terminate on the date on which MDTX provides written
notice to the Company pursuant to Section 2.2(c) of the Transition Agreement to
be entered into between the Company and MDTX as of the Closing Date (as defined
in the Purchase Agreement) that the Company is to begin the transfer of the
Phase 2 Equipment (as defined in the Transition Agreement) to MDTX pursuant to
the terms of the Transition Agreement (the “Phase 2 Equipment Transfer Date”);
provided that MDTX may terminate the supply by Vision-Sciences of Sheath
Products earlier than the Phase 2 Equipment Transfer Date by providing a sixty
(60) days prior written notice to Vision-Sciences (the “Sheath Distribution
Termination Date”).  MDTX hereby grants the Company a worldwide, royalty-free
license to use the Vision-Sciences Intellectual Property (as defined in the
License Agreement to be entered into between the Company and MDTX as of the
Closing Date (as defined in the Purchase Agreement), the “License Agreement”) in
the Field, which was licensed to MDTX pursuant to the License Agreement, solely
for the purpose of performing the Company’s obligations with respect to the
manufacture and supply of Sheath Products to MDTX pursuant to this Agreement,
which license to use such Vision-Sciences Intellectual Property in the Field
shall terminate on the Sheath Distribution Termination Date.

(b) Scope Products.  Company hereby grants MDTX the exclusive right to
distribute, sell, advertise, promote and market the Scope Products solely to
customers practicing within the Field and for use within the Field anywhere in
the Territory effective for each area of the Territory as of the dates set forth
in Annex E for each such area.  MDTX hereby accepts such appointment.

2.2           Except as otherwise permitted under this Agreement and unless and
until this Agreement shall have been terminated in the manner provided herein,
the Company agrees not to, after the Effective Date (i) distribute, market or
sell the Products to any Person other than MDTX, (ii) authorize any Person other
than MDTX to distribute, market or sell the Products or (iii) enter into any
agreement or arrangement for the private labeling of any of the Products or any
product that is identical or substantially similar in form or function to any of
the Products, in each case of clauses (i) through (iii) above for applications
within the Field.  The Company reserves the right to promote the technology
underlying Scope Products, the use and application of Scope Products and the
Company’s role in developing and manufacturing Scope Products, both within and
outside the Field.  Subject to Section 2.4 below, it is agreed that the Company
shall coordinate with MDTX in advance of any promotion or other publicity of the
Scope Products within the Territory and for use or application within the Field.

2.3           MDTX shall have the right to perform its obligations and exercise
its rights under this Agreement through one or more of its Affiliates, and to
appoint agents (including Affiliates of MDTX) to market and sell the Products
solely to customers practicing within the Field and for use within the Field. 
MDTX shall have the right to appoint subdistributors to perform MDTX’s
obligations hereunder in such local markets where MDTX does not currently
maintain a direct sales force.  All

3


--------------------------------------------------------------------------------


such agents and subdistributors shall be party to agreements with MDTX
containing terms and conditions that are consistent with the terms of this
Agreement, including, without limitation, those provisions relating to the
marketing and sale of Scope Products, the protection of the Company’s
confidential information, trademarks and intellectual property rights, the
compliance with regulatory requirements, and the termination of this Agreement.

2.4           If the Company develops new Scope Products for use and application
within the Field and within the Territory (“New Products”) then the Company and
MDTX shall, for a period of 90 days prior to any commercial launch of such New
Product within the Field and within the Territory, negotiate exclusively and in
good faith the reasonable terms and conditions for adding such New Product to
Annex A.  If the parties are unable to reach an agreement with respect to the
terms and conditions of the sale of New Products within such ninety (90) days
period, then the Company shall have the right to market and sell such New
Products in any areas within the Territory, whether directly or through any
third party, at its sole discretion; provided, however, that if the Company,
directly or indirectly, sells a New Product that competes with the Scope
Products in one or more of the Designated Areas, then (i) MDTX shall be relieved
of its minimum purchase requirement obligations pursuant to Section 5.1, and
(ii) MDTX shall be relieved of its non-compete obligations pursuant to Section
3.1(c).

2.5           The Company may, at any time during the Term, request to have the
right to sell Scope Products in areas within the Territory by written notice to
MDTX (“Company Notice”).  MDTX shall, within thirty (30) days following the
furnishing of such Company Notice, notify the Company in writing of its decision
regarding whether to allow the Company to sell Scope Products in the area(s)
designated in the Company Notice (“MDTX Notice”).  MDTX shall not unreasonably
withhold its consent to allow the Company to sell Scope Products in an area as
set forth in a Company Notice.  Unless otherwise agreed in writing by the
Company and MDTX, in the event MDTX allows the Company to sell Scope Products in
an area within the Territory pursuant to this Section 2.5, this Agreement shall
terminate with respect to such area within the Territory and MDTX will have no
right to distribute Scope Products in such area, but will not be subject to the
non-compete obligations set forth in Section 3.1(c) and Medtronic shall have no
further obligations hereunder with respect to such area.

3.             MDTX’S DUTIES

3.1                                 MDTX agrees to:

(a)          Use its commercially reasonable best efforts to market, promote,
distribute, sell and support the Scope Products in those major market areas
within the Territory set forth on Annex H (“Designated Areas”) and use its
commercially reasonable best efforts to refrain from marketing or promoting the
Scope Products in the Territory in a manner that is materially inferior to the
manner in which MDTX markets and promotes any other comparable products.  MDTX’s
obligation to market the Scope Products under this Agreement in the Designated
Areas shall require MDTX, among other things, to: (i) conduct periodic
promotions and obtain usual and customary market feedback (but without the
requirement of MDTX to undertake or requisition any formal studies from third
parties) with respect to the Scope Products, (ii) maintain a well-staffed and
appropriately supervised sales force,

4


--------------------------------------------------------------------------------


(iii) utilize its existing training facilities and programs to present
live-demonstration courses relating to the Scope Products, (iv) maintain
adequate levels of Product inventory, and (v) feature the Scope Products in its
catalogs and other promotional materials and on each of its appropriate
websites, at trade shows, congresses and similar conferences, and at sales and
training courses and programs for MDTX sales and marketing personnel.

(b)         Carry out the marketing, promotion and sale of the Scope Products in
the Territory efficiently and in an orderly and regulated manner.

(c)          From and after the date that is set forth in Annex E with respect
to each area within the Territory, until the termination or expiration of this
Agreement, refrain from selling or promoting in the Territory products that are
directly competitive with the Scope Products, provided, however, that the
restrictions in this Section 3.1(c) shall not apply from and after the date that
the repair rate resulting from design or manufacturing quality defects for Scope
Products in any six (6) month period meets or exceeds twenty-five percent (25%)
of the Scope Products sold by  MDTX or its distributors pursuant to this
Agreement; and provided further, however, that the restrictions in this Section
3.1(c) shall not apply with respect to any area of the Territory in which MDTX
is not the exclusive distributor of the Scope Products; and provided further,
however, that the restrictions in this Section 3.1(c) shall not apply with
respect to the sale by MDTX of no more than 62 scopes in the aggregate held in
inventory by MDTX for sale in the territories of France, Australia, New Zealand
and Latin America.

(d)         Refrain from making any oral or written statements or
representations that vary from the specifications, instructions, warranties or
representations given or made in this Agreement by the Company to MDTX with
respect to Products.

(e)          Not modify, adulterate, misbrand, alter or remove labels from
Products.

(f)            MDTX shall be responsible to report incidents and near incidents,
as applicable, to the competent regulatory authorities in the Territory in
accordance with applicable laws and regulations (in the case of the European
Union, MDDEV 2.12). MDTX shall promptly inform Company of any such incident and
near incident.

(g)         Not take any action detrimental to the reputation or goodwill of the
Scope Products and/or the Company.

(h)         Promptly notify the Company in writing of any and all material
modifications, design changes or improvements to the Scope Products
(collectively, “Ideas”) suggested by any customer, employee, subdistributor or
agent of MDTX for any purpose, except those that, in the reasonable opinion of
MDTX, are of no commercial value to either party.  In the event that the Company
agrees to incorporate any such Idea into a Scope Product or New Product, then to
the extent that MDTX has, obtains or derives any rights or benefit in or to any
such Idea by MDTX, its employees, agents, customers or other persons, MDTX
hereby grants to the Company a perpetual, irrevocable, royalty-free,
transferable and nonexclusive license to use for any purpose such Idea, without
the payment of any additional consideration thereof either to MDTX or to any
such persons, except to the extent, and then

5


--------------------------------------------------------------------------------


only to the extent, required by applicable law or as set forth below.  MDTX
shall cause each of its employees, agents and subdistributors to execute
invention assignment agreements with respect to any Ideas.  To the extent that
the Company agrees to incorporate an Idea developed by MDTX and based on valid
claims in patents or patent applications filed by or on behalf of MDTX or its
Affiliates (each such Idea, an “Invention”) into a Scope Product or New Product
which MDTX does not have the right to distribute or sell hereunder, or from such
time as MDTX’s right to distribute and sell such Scope Product or New Product is
terminated or otherwise lapses, the Company shall license the use and
application of such Invention for any purpose, on a non-exclusive, perpetual,
irrevocable and transferable basis, in exchange for a royalty based on a
percentage of the annual net sales of such Scope Products or New Products
incorporating such valid claims in patents or patent applications, ranging from
2% to 4%, as determined by an independent arbitrator mutually selected by the
parties, who shall base his or her decision on factors typically taken into
account in determining reasonable royalties.  To the extent that MDTX develops
any Invention which the Company has not agreed to incorporate into a Scope
Product, the Company shall have the option to license the use and application of
such Invention for any purpose, on a non-exclusive, perpetual, irrevocable and
transferable basis, in exchange for a royalty based on a percentage of the
annual net sales of products incorporating valid claims in patents or patent
applications granted or filed, as the case may be, with respect to such
Invention, ranging from 2% to 4%, as determined by an independent arbitrator
mutually selected by the parties, who shall base his or her decision on factors
typically taken into account in determining reasonable royalties.  The Company’s
obligation to pay royalties hereunder with respect to a product incorporating an
Invention shall continue until the expiration of the patent applicable to such
Invention.  In no event shall royalties be payable hereunder with respect to
Ideas that are not Inventions (i.e., based on valid claims in unexpired patents
or patent applications filed by or on behalf of MDTX or its Affiliates).

(i)             Not commence or initiate, or cause to be commenced or initiated,
any engineering, research, development or other technical activities on any of
the Scope Products or, except as set forth in the License Agreement, otherwise
utilize the Company’s intellectual property without the prior written consent of
the Company.

(j)             Consistent with established industry standards and applicable
laws, not pay or make any gift of value, directly or indirectly, to any officer,
employee or agent of a political party, government or administrative or
governmental agency or to any candidate for public office, for the purpose of
obtaining or retaining business related to the Scope Products.

3.2           MDTX will comply, and will cause each agent appointed by it to
comply, in all material respects with all applicable federal, state and local
laws, rules, regulations and orders of all governmental authorities affecting
the sale and distribution of the Products, as they are presently in effect and
as they may be revised or supplemented from time to time.

3.3           MDTX will, and will cause each agent appointed by it to, adhere to
good and sound business practices and carry out its duties under this Agreement
according to the highest standards of professional business conduct.

6


--------------------------------------------------------------------------------


 

3.4           Any and all marketing, promotional, sales and administrative
costs, including any costs associated with attendance at or participation in
trade shows, congresses or similar conferences, shall be borne by MDTX at its
own expense.

3.5           If MDTX shall fail to perform its obligations pursuant to Section
3.1(a) above and does not cure any such failure within thirty (30) days after
receiving written notice from the Company, then, as the sole and exclusive
remedy of the Company pursuant to this Agreement or otherwise, the Company shall
have the right and option, in its sole discretion, upon written notice to MDTX,
to (x) terminate the exclusivity of this Agreement in the Designated Area or
other area in the Territory with respect to which MDTX failed to perform its
obligations or (y) terminate this Agreement with respect to such Designated Area
or other such area within the Territory.

3.6           For the avoidance of doubt, it is hereby clarified that in the
event that MDTX’s exclusivity rights pursuant to this Agreement are terminated
pursuant to Section 3.5 or Section 5.1 hereunder, with respect to the Territory
or any area of the Territory, the restrictions on MDTX that are set forth in
Section 3.1(c) shall no longer apply and MDTX may distribute, market, sell or
promote in any area of the Territory with respect to which MDTX’s exclusivity or
this Agreement was terminated, products that are directly competitive with the
Scope Products.

4.             THE COMPANY’S COVENANTS AND DUTIES

4.1                                 The Company agrees to:

(a)          Inventory and ship Products upon order and request of MDTX, in
accordance with Section 5.

(b)         Label Products in accordance with this Agreement.

(c)          Comply in all material respects with all applicable federal, state
and local laws, rules, regulations and orders of all governmental authorities
affecting the manufacture, labeling, inspection and sale of the Products, as
they are presently in effect and as they may be revised and/or supplemented from
time to time.  The Company shall provide MDTX all translations for the labels
and instructions for use for Scope Products it currently has in its possession.

(d)         Staff and maintain a service and repair facility for the purpose of
repairing and/or replacing Scope Products that are within or outside of their
warranty period.  When MDTX receives Scope Products on return from customers,
MDTX shall advise the Company of Scope Products requiring repair or replacement
and shall forward such Scope Products to the Company’s designated facility, but
only after obtaining from the Company a return authorization approval pursuant
to customary return procedures established from time to time by the Company. 
The Company shall inspect the Scope Products and make necessary repairs or
replacement, as appropriate, at its facilities and return the repaired or
replacement Scope Product to MDTX within thirty (30) business days of receipt of
repair authorization from MDTX.  For Scope Products repaired and/or replaced
that are within their warranty scope and period, the Company shall bear all
costs and expenses relating to servicing such

7


--------------------------------------------------------------------------------


Scope Products (including, without limitation, shipping and handling costs from
MDTX to Company and back to MDTX).  For Scope Products repaired that are outside
their warranty scope or period, the Company shall charge MDTX its standard time
and materials rate, plus shipping and handling.   Notwithstanding anything to
the contrary herein, upon MDTX’s reasonable request, the Company, at no charge
to MDTX, shall engage and train up to three (3) third parties at the Company’s
production facilities or other location to be determined by the Company at its
sole discretion, to perform repair services in areas outside the United States,
in which case the Company agrees to sell spare parts to such third parties as
may be needed for such third parties to perform repair services.

(e)          Subject to clause (d) of this Section, incorporate any
modifications and improvements that the Company makes to any of its products
into the Scope Products if so desired by MDTX and make the changed Scope
Products immediately available to MDTX.  If MDTX requests that the Company make
modifications or improvements to the Scope Products, such changes shall be made
only if mutually agreed to by the Company and MDTX (including, without
limitation, concerning price).

(f)            Provide training to MDTX’s product managers and sales
representatives on an as-needed and reasonable basis to enable MDTX to promote
the sale of the Scope Products.  Such training will be conducted at MDTX’s
facilities or other facilities designated by MDTX, and will be provided without
charge to MDTX, except for the reimbursement of reasonable out-of-pocket
expenses of the Company.  In addition, the Company will provide to MDTX Product
updates and service bulletins as they become available.

(g)         Consistent with established industry standards and applicable laws,
not pay or make gift of value, directly or indirectly, to any officer, employee
or agent of a political party, government or administrative or governmental
agency or to any candidate for public office, for the purpose of obtaining or
retaining business related to the Products.

4.2           The Company shall provide MDTX with all technical and clinical
information related to and necessary for the sale of the Scope Products that the
Company has in its possession without any requirement of the Company to produce
or requisition any formal studies, data or information.  The Company shall be
entitled to withhold any information that the Company determines, in its sole
discretion, constitutes trade secrets of the Company.

4.3           The Company reserves the right to change a Scope Product or its
specifications without payment of compensation to MDTX, so long as such changes
do not affect the efficacy, safety, form, fit or function of the Scope Product
or require regulatory approval or amendment.  If such changes do affect the
efficacy, safety, form, fit or function of a particular Scope Product, or
require regulatory approval or amendment, the Company shall not be entitled to
make such change without the prior written consent of MDTX, which consent shall
not be unreasonably withheld.  The Company shall provide MDTX with ninety (90)
days’ advance notice of any changes of Scope Products to the extent possible.

4.4           The Company will adhere to good and sound business practices and
will carry out its duties under this Agreement according to the highest
standards of professional business conduct.

8


--------------------------------------------------------------------------------


 

5.             ORDERING, SUPPLY, PRICE AND PAYMENT

5.1           Minimum Purchase Commitments.  If MDTX fails to purchase, during
each 12-month period set forth on Annex F (each such period, a “Quota Period”),
the number of Scope Products as set forth on Annex F for such Quota Period and
such failure has not been cured within thirty (30) days after the Company has
furnished to MDTX a written notice of such failure, then the Company shall have
the right and option, in its sole discretion, and as its sole and exclusive
remedy, to (x) terminate the exclusivity of this Agreement upon written notice
to MDTX or (y) terminate this Agreement upon written notice to MDTX.

5.2           Forecasts/Purchases.  MDTX shall provide to the Company, on a
monthly basis, a rolling twelve-month forecast of Products it expects to
purchase.  The current month plus the following three (3) months-forecast will
represent firm order quantities for Scopes and the current month plus the
following one (1) month-forecast will represent firm order quantities for Sheath
Products and Scope Accessories and Replacement Components.  MDTX shall also
provide to the Company a Min-Max spreadsheet substantially in the form attached
to this Agreement as Annex G (the “Min-Max”).  For each Product, the Min-Max
will show a target range of inventory levels (i.e., minimum-maximum) of finished
goods that the Company shall maintain in stock at its facility to meet the firm
order quantities noted above.  The minimum inventory level shall be set to
approximately one month of forecasted demand and adjusted on a quarterly basis,
and the maximum quantity shall be set to the sum of the unshipped portion of
Products out of the forecasted demand for the current month plus (i) with
respect to Scopes, the subsequent three (3) months of forecasted demand and (ii)
with respect to Sheath Products and Scope Accessories and Replacement
Components, the subsequent one (1) month of forecasted demand.  The Min-Max will
also show a target stocking level that MDTX will retain in inventory at its
Jacksonville, Florida facility at a level of approximately one month of
forecasted demand.  MDTX will deliver to the Company, on a semi-monthly basis, a
completed Min-Max indicating the type and quantity of Products needed for
shipment by the Company to MDTX, and the Company shall ship such Products to
MDTX within five (5) business days from receipt of the applicable Min-Max.  The
Company shall maintain inventory levels adequate to meet its obligations under
this Agreement and the requirements of the Min-Max.  MDTX’s minimum purchase
commitments hereunder shall be tolled for any period during which the Company is
unable to ship Products in accordance with its obligations under this Agreement
and any Quota Period in respect of which such minimum purchase commitments shall
apply shall be extended by the amount of time during which the minimum purchase
periods have been so tolled.

5.3           Upon shipment, the Company shall promptly invoice MDTX in U.S.
Dollars.  Payment for Products shall be in U.S. Dollars and is due net thirty
(30) days from shipment of the Product by the Company; provided that MDTX shall
be entitled to a one percent (1%) discount on any amounts paid and received by
the Company within ten (10) days of invoice.  Late payments will be assigned a
monthly service fee equal to 1% of the amount due.  Persistent failure to pay
invoices when due shall constitute a material breach of this Agreement.   MDTX
shall pay all invoices in full according to the stated terms.  The Company will
issue credits for any rejected Product pursuant to Section 5.7 below that MDTX
may use to reduce payment of future invoices.

9


--------------------------------------------------------------------------------


 

5.4           Prices for the Scope Products ordered by MDTX from Company shall
be as set forth in Annex A to this Agreement.  Prices for Sheath Products
ordered by MDTX from the Company shall be as set forth in Annex B to this
Agreement.

5.5           All prices and charges for Products are FOB designated Company
facility.  Title to Products delivered hereunder and all risks of loss or damage
thereto shall pass to MDTX upon shipment from the Company’s facility.

5.6           The Company shall package Products in accordance with good
commercial practices and mutually agreed specifications, and in a manner
sufficient to withstand the rigors of transportation.

5.7           MDTX shall have the right, within fifteen (15) days from receipt,
to reject any Product that does not meet the Company’s published specifications
or any applicable laws or regulations or that is otherwise defective.  Any such
rejection shall be accomplished by a notice from MDTX identifying and
specifying, in reasonable detail, the Product rejected and the reasons for
rejection.  Any Product rejected by MDTX shall be made available, on reasonable
notice and during normal business hours, for inspection by the Company or its
representatives in a manner consistent with the Company’s return authorization
procedures established from time to time and as previously communicated to
MDTX.  The Company will replace any rightfully rejected Product free of charge
and will indemnify MDTX for reasonable out-of-pocket expenses (including freight
and customs clearance, if any) incurred by MDTX in connection with (a) shipment
of replacement Product to the same location and (b) shipment of the
nonconforming Product back to the Company (if so requested by the Company and
then pursuant to the Company’s return authorization approval procedures).  In
the event of a rejection of defective Product, the Company shall ship
replacement Product within seven (7) days of its receipt of the rejected Product
from MDTX, or such longer period of time as may be reasonable under the
circumstances.

6.             WARRANTIES; INDEMNITY

6.1           The Company hereby represents and warrants to, and covenants with,
MDTX as follows:

(a)           Ownership.  Except for rights held by MDTX pursuant to the License
Agreement, the Company is the sole and rightful owner of all right, title and
interest in and to the Products or otherwise has the unrestricted right to grant
to MDTX the rights granted in this Agreement without violating any rights of any
third party.  There are no actual or threatened claims against any of the
Products and no demands of any person or entity pertaining to any of the
Products.  No proceedings have been threatened, instituted or are pending that
challenge the rights of the Company in the Products.  The Company has not been
charged with infringement or violation of any Intellectual Property right of any
person or entity, and, to the Company’s knowledge, is not infringing any
Intellectual Property right of any person or entity in connection with the
manufacture, use, sale or other disposition of any of the Products.

(b)           Product Warranty.  The Products have been and shall be designed,
manufactured, labeled, packaged and sold to MDTX in a manner consistent with
good commercial practice, and the regulations and guidelines of the U.S. Food
and Drug Administration for such medical devices, free from defects in material
and workmanship, and shall conform to all applicable laws and regulations in the
Territory relating to medical devices and to the Product’s published
specifications and all other applicable manufacturing requirements.  The Company
further represents and warrants to MDTX that the

10


--------------------------------------------------------------------------------


Company’s manufacturing and quality system is in compliance with the Quality
System Regulations promulgated by the U.S. Food and Drug Administration (or any
successor requirements) and has been certified to be in compliance with the
standards set forth in (i) ISO 13485:2003 or later; (ii) for E.U. countries, the
appropriate European Medical Device Directive 93/42/EEC annexes; and (iii) for
Canada, CAN/CSA ISO 13485:2003 or later.  The Company shall maintain such
certifications (or successor requirements) in force throughout the Term of this
Agreement, at its sole cost.  The Company shall promptly inform MDTX when the
Company has identified a quality issue that affects the safety or efficacy of
any Product or that otherwise affects the performance of any Product.  Once per
year during the Initial Term (as hereafter defined) of this Agreement or any
renewal thereof, the Company shall provide MDTX’s personnel reasonable access to
the facilities and records of the Company for the purpose of confirming the
Company’s and the Products’ compliance with all applicable laws and
regulations.  The Products shall, for a period of time (as specified by the
Company for its products in its relevant published specifications) from date of
sale by MDTX (or its subdistributor or agent) to the customer, be free from
defects in material and workmanship and remain in good working order, and
function properly and in conformity with the terms of this Agreement and with
published specifications and documentation.  The Company shall inform MDTX in
writing of the warranty periods applicable to all of its products.  The Company
shall, at the request of MDTX, its customer or end-user, promptly repair or
replace at its sole cost and expense any Product found to be defective (in
accordance with the above) within the applicable warranty period.  MDTX may pass
such Company warranty to its customers and to end-users.

(c)           Disclaimer.  THE COMPANY MAKES NO REPRESENTATION OR WARRANTY WITH
REGARD TO ANY PRODUCT OR OTHER ITEM FURNISHED UNDER THIS AGREEMENT EXCEPT AS
SPECIFICALLY SET FORTH IN THIS AGREEMENT.  EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, THE COMPANY DISCLAIMS AND MDTX WAIVES AND RELEASES ALL RIGHTS AND
REMEDIES OF MDTX AND ALL WARRANTIES AND OBLIGATIONS OF THE COMPANY, EXPRESS OR
IMPLIED, ARISING BY LAW OR OTHERWISE, WITH RESPECT TO ANY PRODUCTS OR OTHER
ITEMS DELIVERED BY OR ON BEHALF OF THE COMPANY PURSUANT TO THIS AGREEMENT,
INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, IMPLIED WARRANTY ARISING FROM COURSE OF
PERFORMANCE, COURSE OR DEALING OR USAGE OF TRADE, AND ANY IMPLIED WARRANTY OF
NONINFRINGEMENT.

(d)           No Royalties.  No royalties or other amounts will be payable by
MDTX to others as a result of this Agreement or any of the transactions
contemplated hereby.

6.2           Infringement Indemnity.  The Company, at its own expense, shall
defend, indemnify and hold harmless MDTX, its subsidiaries, affiliates or
permitted assignees, and their respective directors, officers, employees,
agents, permitted subcontractors, representatives, successors and permitted
assigns, and defend any action brought against same with respect to any claim,
demand, cause of action, debt or liability, including attorneys’ fees, based
upon a claim that any Scope Product infringes or violates any Intellectual
Property right of any third party (an “Infringement Claim”).  MDTX may, at its
own expense, assist in such defense if it so chooses, provided that, as long as
the Company can demonstrate sufficient financial resources, the Company shall
control such defense and all negotiations relative to the settlement of any such
claim.  MDTX shall promptly provide the Company with written notice of any claim
which MDTX believes falls within the scope of this Section 6.2.  In the event
that the Scope Product, or any

11


--------------------------------------------------------------------------------


portion thereof, is held to infringe and its use is enjoined, the Company shall
have the obligation to, at its option and expense, (i) modify the infringing
Scope Product without impairing in any material respect the functionality or
performance, so that it is non-infringing, (ii) procure for MDTX the right to
continue to distribute, sell, advertise, promote, market and otherwise
commercialize the infringing Scope Product, or (iii) replace said Scope Product
with equally suitable, non-infringing product.  If none of the foregoing
alternatives are available to the Company, the Company shall repurchase from
MDTX at the price charged to MDTX by the Company, all Scope Products that are in
good and saleable condition and are in unopened, undamaged packages.  Except as
set forth above, the Company shall have no further liability to MDTX with
respect to any Infringement Claim.

7.             RELATIONSHIP

The relationship between the Company and MDTX is that of independent
contractors.  Nothing contained in this Agreement shall be construed to imply a
joint venture, partnership, or principal-agent relationship between the parties;
and neither party by virtue of this Agreement shall have any right, power or
authority, express or implied, to act on behalf of or enter into any undertaking
binding the other party, and the Company and MDTX shall each refrain from making
any representations to the contrary.  Except as otherwise set forth herein, all
costs of each party’s operations, including but not limited to salaries, wages,
taxes (corporate, service, employment, franchise, etc.) and employee benefits of
each party and its employees shall be paid solely by such party, and the other
party hereto shall have no liability or responsibility therefor.

8.             TERM AND RENEWAL

This Agreement shall apply only to Sheath Products purchased by MDTX on or prior
to the Sheath Distribution Termination Date.  With respect to Scope Products,
subject to earlier termination as provided in Section 9 of this Agreement, the
term of this Agreement shall commence on the date hereof and continue in full
force and effect until December 31, 2008 (the “Initial Term”).  Thereafter, this
Agreement will automatically be renewed for successive one (1) year periods
unless either party notifies the other party in writing at least ninety (90)
days prior to the end of the Initial Term or any renewal thereof that it does
not wish to extend this Agreement.  The Initial Term and any renewal thereof, if
any, are collectively referred to as the “Term.”

9.             TERMINATION

9.1           Each party shall have the right to terminate this Agreement if the
other party is in material breach of any term or condition herein.  A party that
materially breaches this Agreement shall be given written notice of such breach
by the other party and shall have the opportunity to take remedial action within
a period of sixty (60) days or other longer period defined in such notice.  If
the breaching party fails to remedy the breach within such sixty (60) day or
other longer defined period, the other party shall have the right to immediately
terminate this Agreement.

9.2           If either party becomes insolvent or files, or has filed against
it, any petition under any bankruptcy or insolvency law or similar law which is
not dismissed or stayed within sixty (60) days, is adjudged bankrupt or
insolvent or the like, makes or attempts to make an assignment for the benefit
of creditors or the like, or a trustee in bankruptcy or a receiver is appointed
for either party, the other party shall have the right to immediately terminate
this Agreement.

12


--------------------------------------------------------------------------------


 

9.3           Any expiration or termination of this Agreement shall not alter
the rights, duties and obligations of the parties for any purchase orders placed
by MDTX, or amounts due, prior to the date of such expiration or termination,
nor shall it affect the rights of end-users of the Products.

9.4           Upon termination or expiration of this Agreement, MDTX shall have
the right to sell its existing, saleable inventory of Products in the market,
and MDTX shall negotiate in good faith with the Company regarding the purchase
of finished goods Products held in inventory by the Company pursuant to the
terms specified in Section 5.2 .  MDTX shall retain the rights under this
Agreement necessary for it to sell its remaining inventory of Products, and the
Company shall provide the necessary materials and support to assist MDTX in
doing so, for a period of six (6) months following any such termination or
expiration of this Agreement and unless and until the Company shall elect, in
its sole discretion, to repurchase such remaining inventory at MDTX’s cost.

9.5           If any of the Scope Products sold by MDTX is recalled from the
market or withdrawn from sale within the Territory for reasons of product safety
or quality as determined by any applicable governmental authority or by mutual
agreement of the parties, any minimum purchase commitment or Quota with respect
to such Scope Product shall be suspended until 90 days after the date on which
the Product has been re-introduced into the market.

9.6           This Agreement shall terminate automatically in the event that the
Purchase Agreement terminates prior to the Closing (as defined in the Purchase
Agreement).  Notwithstanding anything to the contrary herein, in the event this
Agreement terminates pursuant to this Section 9.6, the terms of the Prior
Agreement shall be revived effective simultaneously with the termination of this
Agreement and shall continue in full force and effect as if never amended
pursuant to the terms of this Agreement.

10.           PRODUCT LABELING, REGISTRATION

10.1         Product Labeling.   All Products shall be marketed to indicate that
MDTX is the distributor of Products and shall prominently and conspicuously bear
the name of the Company and the Company’s logo, and shall also contain such
other designations of the Company, including identification of the Company as
the manufacturer of the Products, and the country of manufacture, where
applicable, as may be necessary to comply with Title III of the Medical Device
User Fee and Modernization Act of 2002 (P.L.107-250).  MDTX shall sell the
Products in the same condition as they are delivered to it and shall not alter,
deface, remove, cover up or mutilate in any manner whatsoever any trademark,
serial or model number, the words “patent pending” and/or “patent” and/or the
patent number, copyright symbol and any other reference to the Intellectual
Property rights of the Company which the Company may attach or fix to or make
part of the Products.  So long as the requirements of this Section 10.1 are
otherwise complied with, and subject to MDTX’s obligations under Section 12.2
hereof, MDTX shall be entitled to affix to Products such additional labels as it
shall deem reasonably necessary to identify MDTX as the distributor of the
Products, provided, that, the Company shall have approved in writing in advance
of such labeling, such approval not to be unreasonably withheld.

13


--------------------------------------------------------------------------------


 

10.2         Product Registration.  The Company, at its cost, shall obtain and
maintain all necessary registrations, licenses and permits for the Scope
Products with health and other competent authorities that may from time to time
be required by law, regulation or otherwise in the US and shall obtain in its
own name and maintain at its sole expense the CE Mark for Scope Products.  The
Company shall appoint an affiliate of MDTX (as designated by MDTX) within the
European Union to serve as the EC Representative of Scope Products for as long
as MDTX is the exclusive distributor of the Scope Products in all the Designated
Areas within the European Union, and MDTX shall bear all costs and expenses in
connection with such representation.  MDTX, at its cost, shall obtain and
maintain all necessary registrations, licenses and permits for the Scope
Products with health and other competent authorities that may from time to time
be required by law, regulation or otherwise throughout the countries and regions
of the Territory in which MDTX is promoting, advertising and selling the Scope
Product, outside the US, within a six-month time period.  Any such
registrations, licenses or permits shall be in the name of the Company unless
prohibited by law, in which case they shall be held in trust by MDTX acting as
in-country caretaker for the Company, and shall be subject to transfer,
cancellation, modification or supplement for Scope Product changes at the
Company’s direction.  The Company shall provide, free of charge, data and
investigation reports and all other documentation as it possesses to the extent
that they are required by local law and will cooperate with MDTX, as reasonably
requested by MDTX, in obtaining the registration throughout the Territory.  The
Company shall also obtain the appropriate approval of all governmental control
agencies as required in the US and MDTX shall obtain the appropriate approval of
all governmental control agencies as required throughout the Territory for any
purchases and sales contemplated by this Agreement where MDTX is selling Scope
Products, and specifically, MDTX shall obtain all necessary approvals for the
importing, storing and selling of Scope Products subject to sterile conditions. 

11.           RECALLS; COMPLAINTS

11.1         MDTX shall provide the Company from time to time upon the
reasonable written request of the Company, a list of MDTX customers, including
customer contact information and the lot numbers and models of Products
purchased by such customers, for the purpose of being able to track Products in
the event of a Product recall otherwise to ensure that the Company is able to
comply with any statutory or other obligation in respect of Products sold
hereunder.  In the event of a recall, MDTX must provide the above-mentioned
information within two business days of being advised in writing of such recall
by the Company.  In this regard, MDTX agrees to advise the Company within
forty-eight (48) hours of each complaint that responsible employees of MDTX
(those employees or agents that are usually and customarily required to receive
and report on customer complaints or adverse events involving the Products) may
receive or become aware of concerning the Products, including any complaint that
any of the Products may have been associated in any way with an injury or death
to a user or patient or may have been associated with an incident that could
likely cause serious health problems or death.  MDTX agrees to work with and
cooperate with the Company to resolve complaints.  In the event of a Product
recall, the Company shall promptly reimburse MDTX for all reasonable costs and
expenses incurred by MDTX in connection with any such recall.  Each of the
Company and MDTX shall notify the other of any potentially reportable product
incident of which either the Company or MDTX becomes aware and MDTX shall, in
its sole discretion, determine to report such incident to the appropriate
governmental agencies within the Territory or to take a field action or commence
a recall as a result of such incident.

14


--------------------------------------------------------------------------------


 

11.2         MDTX shall handle all customers’ complaints it receives with a view
of securing and maintaining the goodwill of the Company and of the Products, and
shall record all complaints it receives in detail and promptly submit the same
to the Company for its review, as set forth above.  Company (a) shall notify
MDTX of any complaints it receives related to Products in the Territory; and (b)
shall be responsible for investigation of the reports and submission of U.S.
Medical Device Reports (21 CFR Part 803), and/or other governmental agency
reports as required by applicable law or regulation within the Territory.

12.           INTELLECTUAL PROPERTY

12.1         The Company shall have and shall retain at all times all rights in
and to its Intellectual Property relating to the Scope Products.

12.2         The Company and MDTX acknowledge and agree that MDTX will market
and sell the Scope Products under the Company’s and MDTX’s trademarks, as
mutually agreed by the parties; provided that in connection with any promotional
or other Scope Product related materials or events, MDTX shall use reasonable
efforts to prominently depict or display the Company’s name, logo and Scope
Product related trademarks or service marks, and indicate that the Scope
Products have been manufactured by the Company using the Company’s proprietary
technologies and all packaging and physical embodiments of the Scope Product
shall display the Company’s mark.  Any use of any trademarks or service marks
that are owned by the Company in any such promotional materials shall be
accompanied by an appropriate legend indicating that such trademarks and service
marks are the property of the Company.

13.           REPRESENTATIONS, WARRANTIES AND COVENANTS OF COMPANY

The Company hereby represents, warrants and covenants to MDTX that:

13.1         The Company and its employees have all necessary rights,
authorizations or licenses to perform their obligations hereunder and to provide
all related materials and services required under this Agreement.

13.2         Each Product shall be manufactured and/or developed in a manner
consistent with good commercial practice and regulations and guidelines of the
U.S. Food and Drug Administration for such medical devices, free from defects in
material and workmanship, and shall conform to all applicable laws and
regulations relating to medical devices and to the Product’s published
specifications.

13.3         The Company does not have any obligations or liabilities that might
reasonably be expected to have a material adverse effect on its ability to
perform its obligations hereunder.

13.4         There are no actions, suits, or proceedings instituted or pending
or, to the best knowledge of the Company’s management, threatened against the
Company that might reasonably be expected to have a material adverse effect on
the ability of the Company to perform its obligations hereunder.

15


--------------------------------------------------------------------------------


 

13.5         The Company is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation, and is
duly qualified to do business in all jurisdictions where it does business, and
has all requisite corporate power and authority to execute, deliver and perform
the terms of this Agreement.

13.6         The execution, delivery and performance of the obligations of this
Agreement have been validly authorized by all necessary corporate action of the
Company, and this Agreement represents the Company’s valid and legally binding
obligation.

13.7         The execution, delivery and performance of the obligations of this
Agreement by the Company in accordance with the terms of this Agreement do not
and will not conflict with or otherwise violate the terms of any other agreement
to which the Company is a party.

14.           REPRESENTATIONS, WARRANTIES AND COVENANTS OF MDTX

MDTX hereby represents, warrants and covenants to Company that:

14.1         MDTX and its employees have all necessary rights, authorizations or
licenses to perform their obligations hereunder and to provide all related
materials and services required under this Agreement.

14.2         MDTX does not have any obligations or liabilities that might
reasonably be expected to have a material adverse effect on its ability to
perform its obligations hereunder.

14.3         There are no actions, suits, or proceedings instituted or pending
or, to the best knowledge of MDTX’s management, threatened against MDTX that
might reasonably be expected to have a material adverse effect on the ability of
MDTX to perform its obligations hereunder.

14.4         MDTX is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and in all
jurisdictions where it does business, and has all requisite corporate power and
authority to execute, deliver and perform the terms of this Agreement.

14.5         The execution, delivery and performance of the obligations of this
Agreement have been validly authorized by all necessary corporate action on the
part of MDTX, and this Agreement represents MDTX’s valid and legally binding
obligation.

15.           LIMITATION OF LIABILITY

IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INCIDENTAL,
INDIRECT, SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR FOR LOST
PROFITS, SAVINGS, USE, OPPORTUNITY OR REVENUES OF ANY KIND, OR ANY OTHER
COMMERCIAL DAMAGE, WHETHER OR NOT THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES OCCURRING, AND WHETHER SUCH DAMAGES ARISE FROM CONTRACT,
NEGLIGENCE, TORT OR OTHERWISE.  TO THE EXTENT THAT A PARTY HERETO IS HELD LIABLE
TO ANY THIRD PARTY FOR ANY SUCH PUNITIVE OR CONSEQUENTIAL DAMAGES AS A RESULT OF
ANY ACT OR OMISSION OF THE OTHER PARTY HERETO SUBJECT TO THE INDEMNIFICATION
PROVISIONS OF SECTIONS 6.2 AND

 

16


--------------------------------------------------------------------------------


 

16, SUCH DAMAGES SHALL NOT SOLELY BY VIRTUE OF THIS SECTION 15 BE EXCLUDED OR
DISCLAIMED.

16.           INDEMNIFICATION

16.1         MDTX shall indemnify and defend the Company, its affiliates, and
their respective directors, officers, representatives, employees, agents,
subcontractors, successors and assigns, against and hold them harmless from any
liability, damage, cost or expense resulting from any claim made by any third
party (including, without limitation, any claim alleging personal injury or
property damage) attributable to any breach of this Agreement by MDTX or to any
intentional or negligent act or omission of MDTX, its employees, agents, or
subcontractors in the performance of this Agreement, except to the extent that a
claim is caused by the negligence or willful misconduct of the Company, its
employees, agents, or subcontractors.

16.2         The Company shall indemnify and defend MDTX, its affiliates, and
their respective directors, officers, employees, agents, subcontractors,
successors and assigns, against and hold them harmless from any liability,
damage, cost or expense resulting from:

(a)          any claim made by any third party (including any claim alleging
personal injury or property damage) attributable to any breach of this Agreement
by Company or to any intentional or negligent act or omission of Company, its
employees, agents, or subcontractors in the performance of this Agreement,
except to the extent that a claim is caused by the negligence or willful
misconduct of MDTX, its employees, agents, or subcontractors;

(b)         any third party claim for bodily injury, including death, or
property damage caused by defects in design or manufacture of the Products,
except to the extent a claim is caused by the negligence or willful misconduct
of MDTX in its sale, distribution or handling of the such Products; provided
however, that with respect to Sheath Products, this provision shall apply only
to Sheath Products purchased pursuant to the Prior Agreement.

(c)          any third party claim for bodily injury, including death, or
property damage caused by defects in manufacture of the Sheath Products, except
to the extent a claim is caused by the negligence or willful misconduct of MDTX
in its sale, distribution or handling of the Sheath Products; and

(d)         any Product recalls or replacements by any competent government
authority or other agency deemed appropriate by mutual agreement of the Company
and MDTX, except to the extent such recall or replacement is caused by the
negligence or willful misconduct of MDTX in its sale, distribution or handling
of the Products; provided, however, that with respect to Sheath Products
purchased after the date of this Agreement, this provision shall apply only to
the extent that such recall or replacement is initiated as a result of a
manufacturing defect.

16.3         In the event of any claim subject to the indemnification provisions
of this Section 16, the party seeking indemnification shall promptly notify the
other party in writing, and permit that party upon its request, to control the
defense and/or settlement of the relevant claim.  Each party shall make a

17


--------------------------------------------------------------------------------


reasonable effort to cooperate in such settlement and/or defense and neither
party shall settle any claim for which it is obligated under this Section 16
without the prior written approval of the other party.

17.           CONFIDENTIALITY AND NON-DISCLOSURE

17.1         Both parties acknowledge and agree that this Agreement creates a
privileged and confidential relationship between MDTX and Company and that
information concerning both parties’ business affairs, customers, vendors,
finances, properties, methods of operations, computer programs and
documentation, diagrams, verbal and written disclosures, drawings, samples,
technical descriptions, specific configurations, dimensions, materials,
concepts, developments, techniques, know-how, inventions, and other such
materials and  information, whether written or oral, is confidential in nature. 
All such information is hereinafter collectively referred to as “Confidential
Information.”  Neither party will use, directly or indirectly, for its own
benefit or the benefit of others, both during the term of this Agreement and
subsequent to its termination, any Confidential Information of the other party
which may be acquired or developed in connection with or as a result of the
performance of this Agreement without the prior written consent of the other
party.

17.2         Both parties agree, except as directed by the other party or
provided in this Section 17.2, not to disclose any Confidential Information of
the other party to any person whatsoever at any time during or after the term of
this Agreement.  Upon termination of this Agreement and at a party’s written
request, each party will turn over to the other party all documents, papers and
other materials in its possession or control (except for one copy that may be
retained solely for archival purposes) that relate to the other party or the
Intellectual Property of the other party.  Both parties further agree to bind
its employees and subcontractors to the terms and conditions of this Agreement. 
Each party acknowledges that disclosure of any Confidential Information of the
other party by it may give rise to irreparable injury to the other party, its
subsidiaries and/or affiliated companies or the owner of such information,
inadequately compensable in damages.  Accordingly, the disclosing party may seek
and obtain injunctive relief against the breach or threatened breach of the
foregoing undertakings, in addition to any other legal remedies that may be
available.  Each party acknowledges and agrees that the covenants contained
herein are necessary for the protection of legitimate business interests of the
other party, its subsidiaries and/or affiliated companies and are reasonable in
scope and content.

17.3         Each party’s obligation of non-disclosure and non-use shall not
apply to information (i) which at the time of its disclosure to the receiving
party is available to the public, (ii) which the receiving party can show was
properly in its possession prior to disclosure, (iii) that is published or
otherwise becomes available to the public through no fault of the receiving
party, (iv) that the receiving party can show was received by it from a third
party without breach of a confidentiality obligation, (v) is independently
developed by the receiving party without use of any Confidential Information of
the other party, or (vi) is required to be disclosed by any governmental agency,
provided that the disclosing party shall give the other party reasonable notice
of such requirement and shall afford the other party the opportunity to prevent
such disclosure.

18.           NOTICES

Any notice or other communication required or permitted hereunder shall be in
writing and shall be delivered by (a) personal delivery, (b) expedited delivery
service, (c) facsimile transmission or

18


--------------------------------------------------------------------------------


(d) certified or registered mail, postage prepaid, addressed as follows:

If to MDTX:

Medtronic Xomed, Inc.
6743 Southpoint Road North
Jacksonville, Florida 32216
Attn:       Mark J. Fletcher, President ENT Division
Tel:   (904) 279-7511
Fax:  (904) 281-2779
and
Jaime A. Frias, Esq., Vice President, Senior Legal Counsel
Tel:   (904) 332-2451
Fax:  (904) 332-8914

If to the Company:

Vision-Sciences, Inc.
9 Strathmore Road
Natick, Massachusetts 01760
Attn:  Ron Hadani, President & CEO
Tel:   (845) 365-0600 (ext.116)
Fax:  (845) 365-0620

With a copy to (which shall not constitute notice):

Proskauer Rose LLP
1585 Broadway
New York, NY 10036
Attn:  Paul I. Rachlin, Esq.
Tel:  (212) 969-3640
Fax  (212) 969-2900

Any party may, by notice given in accordance with this Section 18 to the other
party, designate another address or person for receipt of notices.

19.           GENERAL PROVISIONS

19.1         This Agreement shall be governed in all respects by the laws of the
State of Delaware, without regard to any rules of conflict and choice of laws
that would require the application of laws of another jurisdiction.

19.2         This Agreement shall be binding on the parties and their respective
successors and assigns.  This Agreement constitutes the entire Agreement between
the parties with respect to the subject matter hereof and supersedes all
previous proposals, negotiations, representations or commitments between the
parties, both written and oral.  The terms of this Agreement shall prevail in
the event that there is a

19


--------------------------------------------------------------------------------


conflict or variance with the terms and conditions of any purchase order form or
other document submitted by MDTX or with any invoice or other document submitted
by the Company.

19.3         All rights and remedies conferred under this Agreement or by any
other instrument or law shall be cumulative and may be exercised singularly or
concurrently.

19.4         The failure by either party to enforce any term or condition of
this Agreement, the written waiver of any term or condition of this Agreement or
the acceptance of any payment shall not be a waiver of further enforcement of
that or any other term or condition.

19.5         The captions used herein are for convenience only and shall not be
considered in construing or interpreting the provisions hereof.

19.6         If any provision of this Agreement shall be held to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

19.7         Notwithstanding the termination or expiration of this Agreement, it
is acknowledged and agreed that the following provisions shall survive any such
termination in addition to such other provisions of this Agreement which by
their terms are intended to survive the termination of this Agreement or
otherwise apply to the interpretation or meaning of any provisions of this
Agreement that survive the termination of this Agreement:  Sections 6.2, 9.3,
9.4, 11.1, 11.2, 12.1, 12.2, 15, 16.1, 16.2, 16.3, 17.1, 17.2, 17.3, 18 and
19.1.

19.8         This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original but all such counterparts together shall
constitute but one and the same instrument.

19.9         This Agreement shall not be valid until signed and accepted by
authorized representatives for each party, and no party shall be bound by any
change, alteration, amendment modification, termination or attempted waiver of
any of the provisions hereof unless in writing and signed by an authorized
officer of the party against whom it is sought to be enforced.

19.10       Without derogating from anything contained in Section 2.3 hereof,
neither this Agreement nor any rights granted hereby may be assigned by either
party without the other party’s prior written consent, such consent not to be
unreasonably withheld.  Any attempted assignment in violation of the proceeding
sentence shall be null and void.  Notwithstanding the foregoing, consent shall
not be required for an assignment of this Agreement resulting from (i) a merger,
reorganization, reincorporation or other acquisition of a party or (ii) the sale
of all or substantially all of the ENT business or endoscope business of the
Company.  This Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of the parties hereto.  In the event that this
Agreement is assigned by the Company to a direct competitor of MDTX as a result
of the sale of all or substantially all of the Company’s ENT endoscope business
to such competitor of MDTX, MDTX shall have the right to terminate this
Agreement upon written notice to the Company.

20


--------------------------------------------------------------------------------


 

19.11       Neither party shall be liable for any delay or failure to perform in
whole or in part, resulting from causes beyond such party’s reasonable control,
including, but not limited to, fires, war, terrorism, strikes, insurrections,
riots, embargoes, delays in transportation, inability to obtain supplies of raw
materials, or requirements or regulations of any governmental and/or
semi-governmental authority.  If such delay or failure extends beyond thirty
(30) days, the party not affected by the delay shall have the right to terminate
this Agreement upon written notice.

19.12       Nothing in this Agreement, whether express or implied, is intended
to confer any rights or remedies under or by reason of this Agreement on any
person other than the parties to this Agreement and their respective successors
and permitted assigns.

19.13       Except as set forth in the Asset Purchase Agreement, neither party
shall make any public announcement or statement regarding the relationship of
the parties hereunder.

[END OF TEXT]

 

21


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date above written.

MEDTRONIC XOMED, INC.

 

 

VISION-SCIENCES, INC.

 

 

 

 

By:

 

 

 

By:

 

Name:

 

 

 

Name:

Ron Hadani

Title:

 

 

 

Title:

President & CEO

Date:

 

 

 

Date:

 

 


--------------------------------------------------------------------------------